                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


MICHELLE GREEN,                            )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )      Case No. CIV-20-88-SLP
                                           )
PANHANDLE EXPRESS                   )
ENERGY SERVICES, LLC,                      )
                                           )
       Defendant.                          )

                                        ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered January 31, 2020 [Doc. No. 4]. No objection to the

Report and Recommendation has been filed nor has an extension of time in which to object

been sought or granted. Therefore, the Court finds that Plaintiff has waived further review

of all issues addressed in the Report and Recommendation. See Moore v. United States,

950 F.2d 656 (10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060

(10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Report and Recommendation is

ADOPTED in its entirety. Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. No. 2] is GRANTED IN PART and DENIED IN PART.

       The Court docket reflects that Plaintiff has submitted an initial partial filing fee in

the amount of $100.00. Plaintiff shall make the following additional payments:

                               $150.00 due April 1, 2020; and
                                 $150.00 due May 1, 2020.

Plaintiff is advised that failure to make timely payments could result in this matter being

dismissed without prejudice.


    IT IS SO ORDERED this 3rd day of March, 2020.




                                     2

